DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-21 are directed to a method (claims 2-8), system (claims 9-15), computer program product comprising at least one non- transitory computer-readable medium including program instructions (claims 16-21); and thus, each fall into at least one category enumerated in 35 U.S.C. § 101.
However, Claim 2 (which contains substantially the same limitations as 9 and 16) recite(s): 
receiving, [...] , a transaction request comprising account information corresponding to a user initiating a transaction; determining, [...] , a user specific profile for the user initiating the transaction based on the account information; matching, [...], the user specific profile to a user specific targeted advertisement; transmitting, [...], a transaction authorization and the user specific targeted advertisement [...], the transaction authorization and/or the user specific targeted advertisement configured to [...] display, [...], the user specific targeted advertisement; receive a selection from the user of an offer corresponding to the user specific targeted advertisement; and generate a receipt based on the offer corresponding to the user specific targeted advertisement; and associating the offer with the user specific profile [...].

This concept falls within the groupings of Certain Methods of Organizing Human Activity -- commercial or legal interactions (advertising, marketing or sales activities or behaviors) (see MPEP 2106.04(a)(2) subsection II.B) at least because it involves displaying a user specific advertisement and receiving a selection from the user of an offer corresponding to the user specific targeted advertisement and generating a receipt based on the offer.  indicating a device and provider employee for completing a transaction. Accordingly, the claim recites an abstract idea that falls within the Certain methods of organizing human activity grouping of abstract ideas. See MPEP 2106.04(a).
The additional elements beyond the abstract idea of the claim include:
a transaction handler,  a transaction terminal, an advertisement network in communication with the transaction handler, a screen of the transaction terminal, at least one database

The specification filed 03 May 2021 (“Specification”) at ¶[525] explains that a computer apparatus can be configured to include some of the modules or components illustrated in figures 1 and 4, such as the transaction handler; and also that the transaction handler can also be implemented as a computer system such as a data processing system illustrated in Figure 7, with more or fewer components.
The additional claim elements identified, above, are recited at a high-level of generality; and so, generally link the use of the judicial exception to a particular technological environment of networked computers and do not impose any meaningful limits on practicing the abstract idea. The claimed invention does not improve the functioning of a computer or improve another technology or technical field. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h).Thus, the judicial exception is not integrated into a practical application.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately or in combination, they do no more than limit the above-identified abstract idea to the particular technological environment of networked computers, as discussed above. Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims. See MPEP § 2106.05(h) discussing Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) (particular technological environment of cellular telephones).  The claim is not patent-eligible.
Independent claims 9 and 16 contains substantially the same limitations but also recite additional generic computer components such as non-transitory machine/computer readable media having computer executable instructions and a processor. These are generic computer components and are invoked as tool to perform the abstract idea listed above or link the abstract idea to the particular technological environment of networked computers and thus do not integrate the abstract idea into a practical application or add significantly more.
Dependent claim(s) 3, 10, and 17 specify that the transaction terminal comprises an ATM. This device is recited at a high-level of generality; and thus, do not integrate the abstract idea into a practical application or add significantly more
Dependent claim(s) 4, 11, and 18 specify that the receipt comprises a coupon to be processed by one of the transaction handler, an issuer system, or a merchant system in communication with the transaction handler. A coupon is part of the abstract idea, identified above. The claims recite generic computer components or networked computer components to perform the processing of a coupon and are recited at a high-level of generality; and thus, do not integrate the abstract idea into a practical application or add significantly more.
Dependent claim(s) 5, 12, and 19 recite a second transaction terminal and a second transaction request and applying the offer to the second transaction request.  A transaction request and applying an offer are part of the abstract idea. The claims recite generic computer components or networked computer components to perform the abstract idea and are recited at a high-level of generality; and thus, do not integrate the abstract idea into a practical application or add significantly more.
Dependent claim(s) 6, 13, and 20 recite receiving a second transaction request, determining a user specific profile and automatically downloading the offer to the second transaction terminal.  A transaction request, determining a user specific profile, and the offer are part of the abstract idea. The claims recite generic computer components or networked computer components to perform the abstract idea and are recited at a high-level of generality; and thus, do not integrate the abstract idea into a practical application or add significantly more.
Dependent claim(s) 7, 14, and 21 recite receiving a second transaction request, determining a user specific profile and transmitting an offer, which are part of the abstract idea. The claims also recite transmitting the offer to a mobile device. This is a generic computer component or generic networked computer components recited at a high-level of generality; and thus, do not integrate the abstract idea into a practical application or add significantly more.
Dependent claim(s) 8 and 15 recite receiving transmitting a transaction authorization and advertisement together to a transaction terminal. The authorization and advertisement are part of the abstract idea. Receiving these by a generic networked computer component of transaction terminal, does not integrate the abstract idea into a practical application or add significantly more for the same reasons given in the analysis of claim 2, above.
Therefore, claims 2-21 are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-3, 6-10, 13-17, and 20-21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by MEEK (US 20060180654 A1 to Meek; J. et al.).
Regarding claim(s) 2, 9, and 16,
MEEK discloses:
receiving, by a transaction handler from a transaction terminal, a transaction request comprising account information corresponding to a user initiating a transaction (see, at least, MEEK: ¶[181]: The processor of the ATM is operative to cause the ATM to communicate with the transaction host to carry out financial transactions for customers at the ATM. Such transactions may include, for example, the customer providing a card to the card reader in the ATM such that card data corresponding to the customer and/or their account is read);
 determining, by the transaction handler, a user specific profile for the user initiating the transaction based on the account information (see, at least, MEEK: [0185] In the exemplary embodiment, when the ATM is operated to perform a transaction for a user, card data read by the ATM is transmitted from the ATM to the marketing computer 340. The card data corresponds to a particular user, or at least some attribute of the particular user.; ¶[188]: An RFID reading device may operate to read identification data on a card in the possession of a person waiting to use the ATM but who has not yet input their ATM card or other device used to initiate ATM transactions, into operative connection with the ATM. In some embodiments the at least one processor may be programmed so as to discriminate between RFID signals by determining the signals which correspond to one or more users which are not in the midst of conducting a transaction with the ATM. This can be done based on the card data that is read by the card reader of the ATM to assure that the data which corresponds to a person who is waiting is identified.; ¶[191]: In exemplary embodiments the at least one processor may operate in accordance with its programming to receive the signals that identify a user waiting to use the ATM. Based on this information the at least one processor may cause the ATM to communicate with one or more remote servers. The communication with the remote servers may include data which corresponds to the data read by the reading device which can be used by the remote server to identify the particular individual waiting to use the ATM, or at least one attribute of that particular individual. Such a remote server may be the marketing server or may be additional or different servers.);
 matching, by the transaction handler or an advertisement network in communication with the transaction handler, the user specific profile to a user specific targeted advertisement (see, at least, MEEK: ¶[0009]: Selected communication including general advertising and targeted marketing messages may also be delivered to transaction customers in these systems; ¶[29]: During operation of the ATM or other transaction system, the ATM may operate to communicate with one or more remote marketing computers. In exemplary embodiments, these marketing computers may receive data corresponding to the particular customer operating the ATM. Based on this data received, the remote marketing computer may determine an advertising presentation appropriate for the particular individual and return a message to the ATM or other device, which indicates what particular marketing presentation or presentations to present to that particular user.);
 transmitting, by the transaction handler, a transaction authorization and the user specific targeted advertisement to the transaction terminal, the transaction authorization and/or the user specific targeted advertisement configured to cause the transaction terminal to: display, on a screen of the transaction terminal, the user specific targeted advertisement (see, at least, MEEK: ¶[28]: the ATM may operate to communicate with a remote transaction host so as to carry out cash dispensing and other financial transactions through the ATM. In the course of these transactions, the outputs through the ATM display are controlled responsive to the communications with the transaction host.; and ¶[29]: In exemplary embodiments, these marketing computers may receive data corresponding to the particular customer operating the ATM. The marketing computer may determine an advertising presentation appropriate for the particular individual and return a message to the ATM or other device, which indicates what particular marketing presentation or presentations to present to that particular user. This may be done at ATMs such as that the advertising presentations are determined at a time in the transaction prior to ATM communications with a transaction host or other remote computer. In this way, advertising presentations are promptly presented to the user during the financial transaction at opportune times and so as to minimize the risk of delaying the completion of the transaction as a result of the marketing presentation  );
 receive a selection from the user of an offer corresponding to the user specific targeted advertisement (see, at least, MEEK: ¶[73]: In some embodiments the presentations may be interactive such that the customer can provide inputs in response to a series of questions that are presented to the customer through the visual display of a customer station (including ATMs). Presentations may be selectively provided based on customer information; ¶[193]: in situations where messages in a sequence require responses from a user such as to accept or decline an offer, the later messages can be presented through the ATM at which time the user may provide the necessary responses; ¶[200]: Of course these approaches are exemplary and in other embodiments other approaches may be used; ¶[199]: remote server provides a response message to the ATM which includes data that identifies the particular marketing message to provide to the identified user;¶[200]: the processor in the ATM  operates responsive to the information received from the at least one remote server to present the at least one marketing message that corresponds to the data included in the message or messages received from the remote server and to operate the at least one communication device in the ATM to send the message to a user. The message may be received by a user on their cell phone, personal digital assistant or other device while they are waiting to use the ATM. This message may include marketing messages of the type previously discussed which are targeted to the particular user. The marketing messages may be part of a sequence of messages that are presented to users. The messages from the sequence that are transmitted to the user may include messages to which a user is expected to respond. Such messages may be sent because the presentation of the information to the user through a cell phone or a PDA enables a user to provide responsive inputs which enables the making of selections or enables the user to indicate whether they accept or decline a particular marketing offer.);
 and generate a receipt based on the offer corresponding to the user specific targeted advertisement (see, at least, MEEK: ¶[181]: The processor also operates to cause the ATM to carry out other functions such as print receipts and other documents for the user, and to make printed or electronic records related to transactions; [0201] the processor of the ATM may operate to provide targeted marketing messages to users through installed external displays as well as through external messages that are transmitted to portable electronic devices. This enables marketing presentations where a user is enabled to view selections, promotions, items, merchandise or other things through displays and at the same time respond through inputs to a portable device, such as a cell phone or personal digital assistant.; [0202] In addition or in the alternative, in some embodiments the at least one processor may operate to receive the inputs from the user waiting to use the machine which indicate that the user has elected to make a purchase of the displayed goods or services.; [202]: The at least one processor may then operate to communicate with the transaction host or other remote servers to authorize the transaction or otherwise take the necessary steps to transfer the funds associated with a customer's desired transaction. When the customer reaches the ATM the ATM may then operate responsive to the operation of the processor to identify the user as one that has indicated that they wish to carry out the particular previously requested transaction. This may be done through the reading of the user's card and the card data thereon through a card reader of the ATM, or through operation of another reading device as discussed. The ATM may then operate to ask the user to provide inputs which are consistent with the transaction that they have elected to do. This may include for example providing an output through the ATM display asking the user to provide an input to confirm the transaction. Receiving marketing presentations, providing inputs and performing other transaction steps before reaching the ATM, may operate to enable the ATM to speed financial aspects of the selected transactions once the user has reached the ATM. [181]: The customer also provides other inputs through input devices of the ATM such as information regarding the type of transaction they wish to conduct as well as the amount of the transaction. The processor operates to send messages to the transaction host to indicate if the requested transaction was carried out appropriately. The at least one processor also operates to cause the ATM to carry out other functions such as to provide outputs, print receipts and other documents for the user, to make printed or electronic records related to transactions, etc. ; [140]: A receipt printer may also be included for providing transaction receipts to customers through the receipt opening.; [0172]  ATM may include transaction function devices such as printers.);
 and associating the offer with the user specific profile in at least one database (see, at least, MEEK: ¶[0164]: In the exemplary embodiment the content server is operative to distribute content such as presentations that make up marketing campaigns to data stores. The content server may also serve to perform customer relationship management (CRM) analysis that may determine appropriate marketing presentations or other content to present to specific customers during transactions. The transaction server may also operate to keep track of presentations that have been made to customers, as well as customer's responses thereto; ¶[73]:Interactive presentations may be selectively provided based on customer information; [193]: messages requiring responses from a user such as to accept or decline an offer can be presented through the ATM at which time the user may provide the necessary responses; ¶[199]: remote server provides a message which includes data that identifies the particular marketing message to provide to the identified user;¶[200]: The messages are transmitted to the user who is expected to respond to messages. The user responds through a cell phone or a PDA to indicate whether they accept or decline a particular marketing offer.).
Regarding claim(s) 3, 10, and 17,
MEEK discloses all of the limitations of claim(s) 2, 9, and 16, respectively.
MEEK further discloses:
wherein the transaction terminal comprises an automated teller machine (ATM) (see, at least, MEEK: ¶[185]: In the exemplary embodiment, when the ATM is operated to perform a transaction for a user, card data read by the ATM is transmitted from the ATM to the marketing computer 340. The card data corresponds to a particular user, or at least some attribute of the particular user. The marketing computer 340 is operative responsive to the card data to determine the nature of one or more advertising messages that the operator of the system or other responsible entity would like to have presented to the user at the ATM.).
Regarding claim(s) 6, 13, and 20,
MEEK discloses all of the limitations of claim(s) 2, 9, and 16, respectively.
MEEK further discloses:
further comprising: receiving, by the transaction handler from a second transaction terminal, a second transaction request comprising the account information corresponding to the user initiating the transaction; determining, by the transaction handler, the user specific profile for the user based on the account information (see, at least, MEEK: ¶[193]: marketing presentations may include a plurality of sequences that are related and are developed to be presented to ATM users at different times. Thus for example messages in a sequence can be presented to a user on different ATM visits; ¶[185]: the user may be presented a sequence of messages that are intended to be presented to a user on successive ATM visits or otherwise at different times; [0198]: users waiting to use an ATM may receive targeted messages  through a medium other than the external displays. communication devices may enable communication with portable electronic devices carried by users. These may be, for example, personal digital assistants or cell phones; [0199]: reading devices of the type previously discussed or other suitable types, may be used to read data that identifies a particular user waiting to use the ATM. The at least one processor operates to communicate data corresponding to the read user identifying data to one or more remote servers. The one or more remote servers that operate in accordance with their programming to provide a response message to the ATM which includes data that identifies the particular marketing message to provide to the identifying user. In addition in situations where the user is to receive the marketing message through a portable electronic device, the at least one remote server may include with its responsive message, address data which indicates to the at least one processor how to address the marketing message to the particular user;  [0200] The processor operates responsive to the information received from the at least one remote server to present the at least one marketing message that corresponds to the data included in the message or messages received from the remote server and to operate the at least one communication device in the ATM to send the message to a user. The message which comprises at least one external message output from the ATM, may be received by a user on their cell phone, personal digital assistant or other device while they are waiting to use the ATM. This message may include marketing messages of the type previously discussed which are targeted to the particular user. In addition or in the alternative, the marketing messages may be part of a sequence of messages that are presented to users. In addition in some embodiments the messages from the sequence that are transmitted to the user may include messages to which a user is expected to respond. Such messages may be sent because the presentation of the information to the user through a cell phone or a PDA enables a user to provide responsive inputs which enables the making of selections or enables the user to indicate whether they accept or decline a particular marketing offer.; [0201] In still other embodiments the at least one processor of the ATM may operate to provide targeted marketing messages to users through installed external displays as well as through external messages that are transmitted to portable electronic devices. This enables marketing presentations where a user is enabled to view selections, promotions, items, merchandise or other things through displays and at the same time respond through inputs to a portable device, such as a cell phone or personal digital assistant. The at least one processor of the ATM may operate itself or in conjunction with other connected computers, to correlate and act in response to the external display outputs and the user's concurrent device inputs. This enables determining the user's desired transactions; [0202]:  In addition or in the alternative, in some embodiments the at least one processor may operate to receive the inputs from the user waiting to use the machine which indicate that the user has elected to make a purchase of the displayed goods or services. The at least one processor may then operate to communicate with the transaction host or other remote servers to authorize the transaction or otherwise take the necessary steps to transfer the funds associated with a customer's desired transaction.);;
 and automatically downloading the offer to the second transaction terminal (see, at least, MEEK: ¶[183]: ATM may be programmed to only periodically communicate with a particular content server or a broadcast source, and to modify data stored in the data store in accordance with data downloaded during such communications. In this way, the ATM may be operative to periodically update the information that is stored in the data store with more recent information. [0184] The frequency and timing of communication between the ATM and the servers which provide content, may be controlled through the programming of the ATM. Alternatively, the downloading of such information may be controlled by messages from a broadcast server or a marketing server, or can be based on other factors to enable such communication on a scheduled or unscheduled basis.; ¶[185]: The marketing computer 340 is operative responsive to the card data to determine the nature of one or more advertising messages that the operator of the system or other responsible entity would like to have presented to the user at the ATM. In some embodiments, the messages may be targeted marketing which provides a presentation targeted to the particular user. In response to making such determination, the marketing computer 340 sends messages including data to the ATM 322. These messages include user presentation data. The at least one processor operates responsive to the user presentation data to cause the selected at least one user presentation to be selected from the data store and to be output through the output devices on the ATM. In some embodiments the user may be provided with a series of presentations with opportunities to provide responses, or alternatively may be presented with a series of presentations which comprise a sequence of messages that are intended to be presented to a user on successive ATM visits or otherwise at different times.; ¶[191]: In exemplary embodiments the at least one processor may operate in accordance with its programming to receive the signals that identify a user waiting to use the ATM. Based on this information the at least one processor may cause the ATM to communicate with one or more remote servers. The communication with the remote servers may include data which corresponds to the data read by the reading device which can be used by the remote server to identify the particular individual waiting to use the ATM, or at least one attribute of that particular individual. Such a remote server may be the marketing server previously discussed, or may be additional or different servers; ¶[198]: In still other embodiments users waiting to use an ATM may receive targeted messages 20 responsive to operation of the at least one processor, through a medium other than the external displays. For example the at least one processor may have in operative connection therewith communication devices 334 that enable communication with portable electronic devices carried by users. These may be, for example, personal digital assistants or cell phones. The ATM may include a wireless communication device such as a radio frequency (RF) device that is capable of 25 communicating with such portable wireless devices. This may include a cell phone communicator or other device that can deliver at least one external message which results in a message being communicated to a particular user. These messages may include for example text messages output on a display of a personal digital assistant (PDA) or cell phone. Alternatively the ATM can include operating in the at least one processor, software that provides an audible output that can be received audibly through a cell phone. Such software may include, for example, text to speech software or other software that is operative to selectively produce at least one external signal that causes an audible output through the portable device to the user.).
Regarding claim(s) 7, 14, and 21,
MEEK discloses all of the limitations of claim(s) 2, 9, and 16, respectively.
MEEK further discloses:
further comprising: receiving, by the transaction handler from a second transaction terminal, a second transaction request comprising the account information corresponding to the user initiating the transaction (see, at least, MEEK: ¶[193]: marketing presentations may include a plurality of sequences that are related and are developed to be presented to ATM users at different times. Thus for example messages in a sequence can be presented to a user on different ATM visits; ¶[185]: the user may be presented a sequence of messages that are intended to be presented to a user on successive ATM visits or otherwise at different times; [0198]: users waiting to use an ATM may receive targeted messages  through a medium other than the external displays. communication devices may enable communication with portable electronic devices carried by users. These may be, for example, personal digital assistants or cell phones; [0199]: reading devices of the type previously discussed or other suitable types, may be used to read data that identifies a particular user waiting to use the ATM. The at least one processor operates to communicate data corresponding to the read user identifying data to one or more remote servers. The one or more remote servers that operate in accordance with their programming to provide a response message to the ATM which includes data that identifies the particular marketing message to provide to the identifying user. In addition in situations where the user is to receive the marketing message through a portable electronic device, the at least one remote server may include with its responsive message, address data which indicates to the at least one processor how to address the marketing message to the particular user;  [0200] The processor operates responsive to the information received from the at least one remote server to present the at least one marketing message that corresponds to the data included in the message or messages received from the remote server and to operate the at least one communication device in the ATM to send the message to a user. The message which comprises at least one external message output from the ATM, may be received by a user on their cell phone, personal digital assistant or other device while they are waiting to use the ATM. This message may include marketing messages of the type previously discussed which are targeted to the particular user. In addition or in the alternative, the marketing messages may be part of a sequence of messages that are presented to users. In addition in some embodiments the messages from the sequence that are transmitted to the user may include messages to which a user is expected to respond. Such messages may be sent because the presentation of the information to the user through a cell phone or a PDA enables a user to provide responsive inputs which enables the making of selections or enables the user to indicate whether they accept or decline a particular marketing offer.; [0201] In still other embodiments the at least one processor of the ATM may operate to provide targeted marketing messages to users through installed external displays as well as through external messages that are transmitted to portable electronic devices. This enables marketing presentations where a user is enabled to view selections, promotions, items, merchandise or other things through displays and at the same time respond through inputs to a portable device, such as a cell phone or personal digital assistant. The at least one processor of the ATM may operate itself or in conjunction with other connected computers, to correlate and act in response to the external display outputs and the user's concurrent device inputs. This enables determining the user's desired transactions; [0202]:  In addition or in the alternative, in some embodiments the at least one processor may operate to receive the inputs from the user waiting to use the machine which indicate that the user has elected to make a purchase of the displayed goods or services. The at least one processor may then operate to communicate with the transaction host or other remote servers to authorize the transaction or otherwise take the necessary steps to transfer the funds associated with a customer's desired transaction.);;
 determining, by the transaction handler, the user specific profile for the user based on the account information (see, at least, MEEK: ¶[193]: marketing presentations may include a plurality of sequences that are related and are developed to be presented to ATM users at different times. Thus for example messages in a sequence can be presented to a user on different ATM visits; ¶[185]: the user may be presented a sequence of messages that are intended to be presented to a user on successive ATM visits or otherwise at different times; [0198]: users waiting to use an ATM may receive targeted messages  through a medium other than the external displays. communication devices may enable communication with portable electronic devices carried by users. These may be, for example, personal digital assistants or cell phones; [0199]: reading devices of the type previously discussed or other suitable types, may be used to read data that identifies a particular user waiting to use the ATM. The at least one processor operates to communicate data corresponding to the read user identifying data to one or more remote servers. The one or more remote servers that operate in accordance with their programming to provide a response message to the ATM which includes data that identifies the particular marketing message to provide to the identifying user. In addition in situations where the user is to receive the marketing message through a portable electronic device, the at least one remote server may include with its responsive message, address data which indicates to the at least one processor how to address the marketing message to the particular user);
 and automatically transmitting, by the transaction handler, the offer to a mobile device of the user (see, at least, MEEK: ¶ [0199]: reading devices of the type previously discussed or other suitable types, may be used to read data that identifies a particular user waiting to use the ATM. The at least one processor operates to communicate data corresponding to the read user identifying data to one or more remote servers. The one or more remote servers that operate in accordance with their programming to provide a response message to the ATM which includes data that identifies the particular marketing message to provide to the identified user. In addition in situations where the user is to receive the marketing message through a portable electronic device, the at least one remote server may include with its responsive message, address data which indicates to the at least one processor how to address the marketing message to the particular user;  [0200] The processor operates responsive to the information received from the at least one remote server to present the at least one marketing message that corresponds to the data included in the message or messages received from the remote server and to operate the at least one communication device in the ATM to send the message to a user. The message which comprises at least one external message output from the ATM, may be received by a user on their cell phone, personal digital assistant or other device while they are waiting to use the ATM. This message may include marketing messages of the type previously discussed which are targeted to the particular user. In addition or in the alternative, the marketing messages may be part of a sequence of messages that are presented to users. In addition in some embodiments the messages from the sequence that are transmitted to the user may include messages to which a user is expected to respond. Such messages may be sent because the presentation of the information to the user through a cell phone or a PDA enables a user to provide responsive inputs which enables the making of selections or enables the user to indicate whether they accept or decline a particular marketing offer.; [0201] In still other embodiments the at least one processor of the ATM may operate to provide targeted marketing messages to users through installed external displays as well as through external messages that are transmitted to portable electronic devices. This enables marketing presentations where a user is enabled to view selections, promotions, items, merchandise or other things through displays and at the same time respond through inputs to a portable device, such as a cell phone or personal digital assistant. The at least one processor of the ATM may operate itself or in conjunction with other connected computers, to correlate and act in response to the external display outputs and the user's concurrent device inputs. This enables determining the user's desired transactions; [0202]:  In addition or in the alternative, in some embodiments the at least one processor may operate to receive the inputs from the user waiting to use the machine which indicate that the user has elected to make a purchase of the displayed goods or services. The at least one processor may then operate to communicate with the transaction host or other remote servers to authorize the transaction or otherwise take the necessary steps to transfer the funds associated with a customer's desired transaction.).
Regarding claim(s) 8 and 15,
MEEK discloses all of the limitations of claim(s) 2, 9, and 16, respectively.
MEEK further discloses:
wherein the transaction handler transmits the transaction authorization and the user specific targeted advertisement together to the transaction terminal (see, at least, MEEK: ¶[202]: The ATM processor operates to communicate with the transaction host or other remote servers to authorize the transaction; ¶[28]:The ATM may operate to communicate with a remote transaction host so as to carry out cash dispensing and other financial transactions through the ATM. In the course of these transactions, the outputs through the ATM display are controlled responsive to the communications with the transaction host; ¶[29]: advertising presentations are determined by communication with the marketing server at a time in the transaction prior to ATM communications with a transaction host or other remote computer. In this way, advertising presentations are promptly presented to the user during the financial transaction at opportune times and so as to minimize the risk of delaying the completion of the transaction as a result of the marketing presentation; ¶[101]: customers who have already completed a transaction may be interested in reviewing the material being presented. Such monitors or displays in the customer area, may have a contactless reading device associated therewith. The reading device may be used to read data which identifies the particular customer adjacent to the display. The reading device may be for example, a camera, RFID reader, biometric reader or other type of reading device that can read data that can be used to identify the particular customer. Responsive to the data read by the reading device, at least one processor included in one or more computers operate to determine a targeted marketing presentation to output to that particular user.; ¶[35]: connections to the broadcast source or other stored presentations may be made through operation of the connected financial transaction system; [0126] The presentations may also be linked to an actual transaction; [0127] Advertisements could also be presented to a customer;).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 11, 12, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MEEK (US 20060180654 A1 to Meek; J. et al.) in view of BOUS (US 20110093326 A1 to BOUS, J) .
Regarding claim(s) 4, 11, and 18,
MEEK discloses all of the limitations of claim(s) 2, 9, and 16, respectively.
MEEK teaches at ¶[115] that automated transaction machine may have the capability of dispensing items of value such as coupons and at ¶[140] that a receipt printer may also be included for providing transaction receipts to customers through a receipt opening) 
MEEK does not expressly disclose the following limitations, which BOUS however, teaches:
wherein the receipt comprises a coupon corresponding to the offer (see, at least, BOUS:; ¶[71]: Thus, the user may receive notification in Store 1 of an offer related to products in Store 5, the offer coming either via a print out on the back of a receipt, via their mobile device 204, or other mechanisms, and be able to redeem that offer in Store 5 by either using their credit card, or a club card, or simply purchasing with cash.; ¶[50]: A receipt provided at the point of sale may notify the user of the discount or present other information associated with the offer; ¶[54]: [0054] In another aspect of the disclosure, while the clerk at the store may process the transaction in the normal fashion, the consumer may receive notification of the rebate directly on a receipt, on their mobile device, or perhaps be presented on a screen display at the merchant location; ¶[65]: In this regard, the situation information may be received and the offer may be provided via the mail, a coupon, a receipt received at a store,; ¶[70]: the rebate would be provided to the user on a credit card receipt at a later time), 
the coupon configured to be processed by the transaction handler, an issuer system in communication with the transaction handler, or a merchant system in communication with the transaction handler (see, at least, BOUS: ¶[10]: [0010] The user can optionally interact with the offer on the mobile device so that the system receives input from the user via the advertisement for purposes other than redeeming the coupon. These optional interactions relate to presenting the offer to the user on the mobile device or confirming the user's acceptance of the offer (for scheduling purposes of the merchant, for example) and are not required to redeem or take advantage of the offer. The user redeems the offer or the coupon in the advertisement by simply completing an appropriate transaction with the merchant in the normal fashion using the associated identification card, such as an American Express credit card or MasterCard debit card; ¶[11]: A method embodiment includes a method of advertising and completing a transaction including receiving situation information at a device. The method includes, based on the situation information, transmitting an advertisement to the device, the advertisement being associating the advertisement with an identification card such as a credit card, and receiving the indication of a purchase associated with the advertisement and completed using the card. The card is associated in advance with the advertisement such that there is no interaction needed from the user to "accept" or take advantage of the offer other than to make the purchase using the card..; ¶[89]: FIG. 11 illustrates an example transaction chain 1100 for a processing a credit card transaction. The systems and approaches set forth above can intercept the transaction to apply the offer at any link or links in the transaction chain 1100 described below. Some example of the links in the chain that the system can intercept include a point of sale level, a merchant processing level, an issuing bank level, an acquiring bank level, and a credit card bank or processing level. The system can be a separate system from those shown in the chain 1100 or integrated into one or more of the entities shown in FIG. 11.; ¶[0091]:FIG. 12 illustrates an example two device point-of-sale embodiment 1200 for processing coupons using an identification card 1204. As discussed above, the identification card 1204 can be a credit card, a debit card, loyalty card, rewards card, and/or any other payment-related device. In this embodiment 1200, a consumer 1202 presents the identification card 1204 to a merchant 1206. The consumer 1202 can present the physical identification card 1204 such as at a restaurant or retail establishment, or the consumer 1202 can present the physical identification card 1204 by entering numbers in a form at an online merchant. The merchant 1206 can use a first device 1208, such as a laptop connected to a card reader, or a mobile phone connected to a portable card reader, or a tablet device with a web application for entering data to identify the identification card, such as a card swipe attachment. The first device 1208 communicates with a database of coupons 1212 via a network 1210. The database of coupons 1212 is a list of identification cards and linked coupons. The database 1212 can be stored at or near the first device 1208 as a local database that can be updated periodically or synchronized across the network 1210 with the main database 1212. The first device 1208 returns a data associated with a coupon and/or discount tied to the identification card 1204 and valid at the merchant 1206. Then the merchant 1206 can process the identification card including the coupon and/or discount at a second point of sale device 1214, such as a cash register, online shopping cart, and so forth that processes the identification card 1204. The second point of sale device 1214 communicates with a payment card processing network 1216 and/or other payment processing entity via a network 1210. The merchant 1206 then completes the purchase with the consumer 1202 using the identification card 1204 incorporating the coupon or discount fetched from the database of coupons 1212.; ¶[94]: The waiter can either manually enter the coupon information based on the information presented by the first device, and/or the first device and the second device can communicate such that the second device automatically applies the coupon to the transaction before submitting the transaction to the Visa payment network. Then the waiter brings back the corresponding Visa documentation for Charlie to sign, optionally indicating that the coupon was successfully applied. Charlie then optionally signs the receipt to complete the transaction.) 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of MEEK, which discloses systems and methods of delivering targeted advertising to customers (MEEK ¶[14]); that an automated transaction machine may have the capability of dispensing coupons (MEEK ¶[115]) and that a receipt printer may also be included for providing transaction receipts to customers (MEEK ¶[140]), with the with the technique of BOUS, in order to conveniently notify customers of a timely incentive provided based on targeted advertising following analysis of recent purchases or transactions (see at least BOUS ¶[0013] and BOUS ¶[0070]) in order to increase traffic and sales for stores (BOUS ¶[13]) and assist indecisive customers in a timely fashion (BOUS ¶[0070]).
Regarding claim(s) 5, 12, and 19,
MEEK discloses all of the limitations of claim(s) 2, 9, and 16, respectively.
MEEK further discloses:
further comprising: receiving, by the transaction handler from a second transaction terminal, a second transaction request comprising the account information corresponding to the user initiating the transaction; determining, by the transaction handler, the user specific profile for the user based on the account information (see, at least, MEEK: ¶[193]: marketing presentations may include a plurality of sequences that are related and are developed to be presented to ATM users at different times. Thus for example messages in a sequence can be presented to a user on different ATM visits; ¶[185]: the user may be presented a sequence of messages that are intended to be presented to a user on successive ATM visits or otherwise at different times; [0198]: users waiting to use an ATM may receive targeted messages  through a medium other than the external displays. communication devices may enable communication with portable electronic devices carried by users. These may be, for example, personal digital assistants or cell phones; [0199]: reading devices of the type previously discussed or other suitable types, may be used to read data that identifies a particular user waiting to use the ATM. The at least one processor operates to communicate data corresponding to the read user identifying data to one or more remote servers. The one or more remote servers that operate in accordance with their programming to provide a response message to the ATM which includes data that identifies the particular marketing message to provide to the identifying user. In addition in situations where the user is to receive the marketing message through a portable electronic device, the at least one remote server may include with its responsive message, address data which indicates to the at least one processor how to address the marketing message to the particular user;  [0200] The processor operates responsive to the information received from the at least one remote server to present the at least one marketing message that corresponds to the data included in the message or messages received from the remote server and to operate the at least one communication device in the ATM to send the message to a user. The message which comprises at least one external message output from the ATM, may be received by a user on their cell phone, personal digital assistant or other device while they are waiting to use the ATM. This message may include marketing messages of the type previously discussed which are targeted to the particular user. In addition or in the alternative, the marketing messages may be part of a sequence of messages that are presented to users. In addition in some embodiments the messages from the sequence that are transmitted to the user may include messages to which a user is expected to respond. Such messages may be sent because the presentation of the information to the user through a cell phone or a PDA enables a user to provide responsive inputs which enables the making of selections or enables the user to indicate whether they accept or decline a particular marketing offer.; [0201] In still other embodiments the at least one processor of the ATM may operate to provide targeted marketing messages to users through installed external displays as well as through external messages that are transmitted to portable electronic devices. This enables marketing presentations where a user is enabled to view selections, promotions, items, merchandise or other things through displays and at the same time respond through inputs to a portable device, such as a cell phone or personal digital assistant. The at least one processor of the ATM may operate itself or in conjunction with other connected computers, to correlate and act in response to the external display outputs and the user's concurrent device inputs. This enables determining the user's desired transactions; [0202]:  In addition or in the alternative, in some embodiments the at least one processor may operate to receive the inputs from the user waiting to use the machine which indicate that the user has elected to make a purchase of the displayed goods or services. The at least one processor may then operate to communicate with the transaction host or other remote servers to authorize the transaction or otherwise take the necessary steps to transfer the funds associated with a customer's desired transaction.);
MEEK teaches a transaction host operates to determine if the requested transaction is authorized (MEEK ¶[0181]) and presenting targeted offers to particular users (MEEK ¶[200]). 
MEEK does not expressly disclose the following limitations, which BOUS however, teaches:
 and automatically applying, by the transaction handler, the offer to the second transaction request (see, at least, BOUS: ¶[10]: The user can optionally interact with the offer on the mobile device so that the system receives input from the user via the advertisement for purposes other than redeeming the coupon. These optional interactions relate to presenting the offer to the user on the mobile device or confirming the user's acceptance of the offer (for scheduling purposes of the merchant, for example) and are not required to redeem or take advantage of the offer. The user redeems the offer or the coupon in the advertisement by simply completing an appropriate transaction with the merchant in the normal fashion using the associated identification card, such as an American Express credit card or MasterCard debit card; ¶[11]: A method embodiment includes a method of advertising and completing a transaction including receiving situation information at a device. The method includes, based on the situation information, transmitting an advertisement to the device, the advertisement being associating the advertisement with an identification card such as a credit card, and receiving the indication of a purchase associated with the advertisement and completed using the card. The card is associated in advance with the advertisement such that there is no interaction needed from the user to "accept" or take advantage of the offer other than to make the purchase using the card..; ¶[89]: FIG. 11 illustrates an example transaction chain 1100 for a processing a credit card transaction. The systems and approaches set forth above can intercept the transaction to apply the offer at any link or links in the transaction chain 1100 described below. Some example of the links in the chain that the system can intercept include a point of sale level, a merchant processing level, an issuing bank level, an acquiring bank level, and a credit card bank or processing level. The system can be a separate system from those shown in the chain 1100 or integrated into one or more of the entities shown in FIG. 11.; ¶[46]: A discount or other advertisement may be presented based on situational information. The discount may be generated independent of the merchant and be offered based on the requirement that the purchase be based on a particular credit card such as American Express. Card companies can then control what offers they provide.) 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of MEEK, which discloses a transaction host that operates to determine if the requested transaction is authorized (MEEK ¶[0181]) and presenting targeted offers to particular users (MEEK ¶[200]), with the with the technique of BOUS, in order to simplify the application of rebates or discounts for the user and the clerk at the point of sale (see, at least, BOUS: ¶[0009]) and to avoid situations where a Point of Sale system is not equipped to handle a coupon (BOUS ¶[0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694